     Case 3:18-cv-01314-SALM Document 43 Filed 12/01/20 Page 1 of 20



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

------------------------------x
                              :
KIM RICOTTELLI                :        Civ. No. 3:18CV01314(SALM)
                              :
v.                            :
                              :
ANDREW M. SAUL,               :
COMMISSIONER, SOCIAL          :
SECURITY ADMINISTRATION       :        December 1, 2020
                              :
------------------------------x

        RULING ON PLAINTIFF’S MOTION FOR ATTORNEY’S FEES
            PURSUANT TO 42 U.S.C. §406(b) [Doc. #39]

     Attorney Hannalore Merritt (“petitioner”), as counsel for

plaintiff Kim Ricottelli (“plaintiff”), has filed a motion for

attorney’s fees pursuant to 42 U.S.C. §406(b)(1), seeking an

award of fees in the amount of $26,528.25. See Doc. #39 at 1-2.

Defendant Andrew M. Saul, the Commissioner of the Social

Security Administration (“SSA”), has filed a response requesting

that the Court determine the timeliness and reasonableness of

plaintiff’s fee petition, but raising no objections. See Doc.

#36 at 2-4. For the reasons articulated below, plaintiff’s

Motion for Attorney’s Fees Pursuant to Section 206(b)(1) of the

Social Security Act [Doc. #39] is GRANTED, in part. The Court

awards petitioner total attorney’s fees of $18,378.00, under the

doctrine of quantum meruit.




                                   1
     Case 3:18-cv-01314-SALM Document 43 Filed 12/01/20 Page 2 of 20



A.   Background

     Plaintiff filed an application for disability insurance

benefits (“DIB”) on November 10, 2011, alleging a disability

beginning September 23, 2011. See Certified Transcript of the

Administrative Record, Doc. #19 and attachments, compiled on

September 8, 2018, (hereinafter “Tr.”) at 156. Her DIB claim was

denied initially on March 8, 2012, and upon reconsideration on

August 15, 2012. See Tr. 160-61, 169. Plaintiff did not have an

attorney or appointed representative at that time. See Tr. 161,

163. Plaintiff timely requested a hearing before an

Administrative Law Judge (“ALJ”) on September 14, 2012, still

acting without a representative. See Tr. 179.

     On September 20, 2012, plaintiff entered into a fee

agreement with Citizens Disability, LLC (the “2012 Fee

Agreement”). See Tr. 182. The agreement states: “If the claim is

decided favorably I will pay my representative a fee equal to

25% of the past-due benefits due me and my family[.]” Tr. 182.

The 2012 Fee Agreement is signed by plaintiff and by Andrew S.

Youngman and Christopher S. O’Connor of Citizens Disability,

LLC. See Tr. 182. Plaintiff formally designated Andrew S.

Youngman as her representative on that same date. See Tr. 181.

     On September 26, 2013, Administrative Law Judge William J.

Dolan held a hearing at which plaintiff was represented by

Attorney Steven Aspirino. See Tr. 140-55. Also on September 26,

                                   2
     Case 3:18-cv-01314-SALM Document 43 Filed 12/01/20 Page 3 of 20



2013, plaintiff entered into a second fee agreement with

Citizens Disability, LLC (the “2013 Fee Agreement”). See Tr.

253. The terms of the 2013 Fee Agreement are identical to those

in the 2012 Fee Agreement. Compare Tr. 182, 253. The 2013 Fee

Agreement is signed by plaintiff and by Andrew S. Youngman,

Christopher S. O’Connor, and Steven Aspirino of Citizens

Disability, LLC. See Tr. 253. Plaintiff formally designated

Steven Aspirino as an additional representative on that same

date. See Tr. 252.

     On December 30, 2013, ALJ Dolan found that plaintiff was

not disabled, and denied her claim. See Tr. 124-39. On July 22,

2014, the Appeals Council denied review, thereby rendering ALJ

Dolan’s decision the final decision of the Commissioner. See Tr.

1-7. Plaintiff timely appealed that decision to this Court on

September 25, 2014 (the “2014 Appeal”). See Ricottelli v.

Colvin, 3:14CV01412(AWT) (D. Conn. Sept. 25, 2014), Doc. #1.

Plaintiff was represented in that matter primarily by Karl

Osterhout, a member of petitioner’s law firm, Osterhout Berger

Disability Law (“Osterhout Berger”). See 2014 Appeal, Doc. #9.

The undersigned issued a ruling recommending that the case be

remanded for further agency review, which was adopted, absent




                                   3
      Case 3:18-cv-01314-SALM Document 43 Filed 12/01/20 Page 4 of 20



objection, by Judge Thompson on January 29, 2016. See 2014

Appeal, Docs. #25, #26.

      On February 16, 2016, plaintiff entered into an agreement

for “OSTERHOUT DISABILITY LAW, LLC., to represent me in my claim

for Disability Benefits under the Social Security Act, in

concert with CITIZENS DISABILITY, LLC on appeal before the

Federal district Court only.” 2014 Appeal, Doc. #31-2 at 1 (sic)

(emphasis in original) (the “2016 Fee Agreement”).1 The agreement

is signed by plaintiff, and by Karl Osterhout and Lindsay

Osterhout “obo the firm”. Id. The 2016 Fee Agreement states, in

relevant part:

      If a federal court appeal is filed, and the case is
      successful, OSTERHOUT DISABILITY LAW will apply for fees
      under the Equal Access to Justice Act (EAJA) which (if
      awarded by the Court) means that the government will
      actually bear the fees for having to present my case in
      federal court[.] ... OSTERHOUT DISABILITY LAW will not
      charge or attempt to charge a fee for their services
      which will be taken from my past due benefits, if I am
      ultimately awarded benefits.

Id.

      On April 20, 2016, Attorney Karl Osterhout filed a Motion

for Attorney’s Fees Pursuant to the Equal Access to Justice Act

(“EAJA”). See 2014 Appeal, Doc. #31. Attorney Osterhout asserted

that he performed 40.7 hours of work on the 2014 Appeal, and


1 Plaintiff is now represented by “Osterhout Berger Disability
Law,” which the Court presumes is the current iteration of
“Osterhout Disability Law, LLC,” and can be treated as the same
firm for the purposes of this ruling.
                                    4
     Case 3:18-cv-01314-SALM Document 43 Filed 12/01/20 Page 5 of 20



that the then-prevailing EAJA rate was “slightly more than

$190.00 per hour.” 2014 Appeal, Doc. #31 at 1-2. The parties

reached an agreement for an award of $6,500.00, see 2014 Appeal,

Doc. #28, effectively reducing the hours for which counsel would

be paid to 34.21 hours of work at a rate of $190.00 per hour.

See 2014 Appeal, Doc. #31 at 1-2. The undersigned granted the

motion on April 20, 2016. See Tr. 885-91.

     On August 20, 2014, after ALJ Dolan issued his December 30,

2013, decision, but before this Court resolved the 2014 Appeal,

plaintiff filed an application for Supplemental Security Income

(“SSI”), designating Andrew S. Youngman as her representative.

See Tr. 801. That claim was denied initially on September 24,

2014, and upon reconsideration on October 8, 2015. See Tr. 811-

12, 868. On March 24, 2016, following remand by the Court, the

Appeals Council issued an order remanding plaintiff’s case to an

ALJ and directing the ALJ to consolidate plaintiff’s DIB and SSI

claims. See Tr. 798.

     On November 15, 2016, a second administrative hearing was

held before ALJ Ryan A. Alger. See Tr. 718-42. Plaintiff

formally designated Attorney Matthew Lord2 as an additional

representative on that same date, see Tr. 988, and was




2 Attorney Lord’s address on the appointment form is the same
address as used by Andrew Youngman, compare Tr. 988 and 1051, so
the Court presumes he was employed by Citizens Disability, LLC.
                                   5
     Case 3:18-cv-01314-SALM Document 43 Filed 12/01/20 Page 6 of 20



represented at the hearing by Attorney Lord. See Tr. 720. ALJ

Alger issued a decision denying plaintiff’s applications for DIB

and SSI on January 3, 2017. See Tr. 892-916. Plaintiff requested

review by the Appeals Council, which was granted on September

21, 2017, see Tr. 917-22, and the case was remanded back to ALJ

Alger. See Tr. 692-717.

     On April 19, 2018, a third administrative hearing was held

before ALJ Alger. See Tr. 692-718. Plaintiff formally designated

Attorney Ryan Bell as an additional representative on that same

date, see Tr. 1066, and she was represented at the hearing by

Attorney Bell. See Tr. 694. ALJ Alger issued a decision on May

2, 2018, again denying plaintiff’s applications for DIB and SSI.

See Tr. 663-91. Plaintiff did not file any written exceptions,

so the ALJ’s decision became the final decision of the

Commissioner, subject to judicial review, sixty-one days

thereafter. See Tr. 664.

     On July 25, 2018, plaintiff entered into an agreement to

“retain and employ The Law Offices of OSTERHOUT BERGER

DISABILITY LAW, LLC., to represent me in my claim for Disability

Benefits under the Social Security Act, in concert with CITIZENS

DISABILITY on appeal before the Federal District Court only.”

Doc. #29-2 at 1 (emphasis in original) (the “2018 Fee

Agreement”). This Agreement was signed by plaintiff, and by

Attorneys Karl E. Osterhout, Lindsay F. Osterhout, Erik W.

                                   6
       Case 3:18-cv-01314-SALM Document 43 Filed 12/01/20 Page 7 of 20



Berger, and the petitioner, Hannalore B. Merritt.3 See Doc. #29-

2. The language of the 2018 Fee Agreement is identical to that

of the 2016 Fee Agreement.

       Represented by petitioner, plaintiff filed the Complaint in

this matter on August 8, 2018. See Doc. #1 (the “2018 Appeal”).

On September 26, 2019, the undersigned reversed the decision of

the Commissioner and remanded the matter for a calculation and

award of benefits to plaintiff. See Doc. #27. Judgment entered

in favor of plaintiff on September 26, 2019. See Doc. #28.

       On December 20, 2019, petitioner filed a Motion for

Attorney’s Fees Under the EAJA, see Doc. #29, and that same day

filed an Amended Motion for Attorney’s Fees under the EAJA. See

Doc. #30. Petitioner asserted that she performed 48.1 hours of

work on the 2018 Appeal, and that the then-prevailing EAJA rate

was “slightly more than $200.00 per hour.” Doc. #30 at 1-2. The

parties reached an agreement for an award of $8,600.00, see Doc.

#31, effectively reducing the hours for which counsel would be

paid to 43 hours of work at a rate of $200.00 per hour. On

January 4, 2020, the undersigned granted the Amended Motion for

the stipulated amount of $8,600.00. See Doc. #32 at 9.

       On August 20, 2020, plaintiff received notice that the SSA

had determined she is “entitled to monthly disability benefits




3   All four attorneys were attorneys at Osterhout Berger.
                                     7
     Case 3:18-cv-01314-SALM Document 43 Filed 12/01/20 Page 8 of 20



from Social Security beginning March 2012.” Doc. #39-2 at 1. The

SSA awarded plaintiff $106,113.00 in total past due benefits.

See id. The SSA withheld 25% of this amount, or $26,528.25, for

the payment of attorney fees. See id. at 3.

     On September 5, 2020, plaintiff entered into another fee

agreement with Osterhout Berger (the “2020 Fee Agreement”). See

Doc. #39-6. The 2020 Fee Agreement states, in relevant part:

     If a federal appeal is successful and I am awarded
     benefits after my new hearing, I agree to pay a fee of
     25% of my past due benefits, even if that amount is
     greater than the amount set forth in 42 U.S.C. 406(a)(2)
     (that is, more than $6,000).

Doc. #39-6 at 1. The 2020 Fee Agreement is signed by plaintiff,

and by five Osterhout Berger attorneys: petitioner Hannalore

Merritt, Karl Osterhout, Lindsay Osterhout, Erik Berger, and

Mark Barrett. See id.4

     On September 11, 2020, plaintiff filed a Motion for

Attorney’s Fees Pursuant to Section 206(b)(1) of the Social

Security Act. See Doc. #34. On October 7, 2020, plaintiff filed

an Amended Motion for Attorney’s Fees Pursuant to Section

206(b)(1) of the Social Security Act, seeking $26,528.25. See

Doc. #39. In the Amended Motion, petitioner explained that

Osterhout Berger has represented plaintiff since the 2014

Appeal. See id. at 1. Petitioner clarified that the firm had


4 The Court notes that all of the signatures, except plaintiff’s,
appear to be stamps, rather than original signatures.
                                   8
     Case 3:18-cv-01314-SALM Document 43 Filed 12/01/20 Page 9 of 20



been awarded EAJA fees in both the 2014 Appeal and the 2018

Appeal, totaling $15,100, which would be refunded to plaintiff

if the Court were to grant fees from the past-due benefits. See

id. at 2 n.1; 7. On October 16, 2020, the undersigned held oral

argument on the Motion. See Doc. #42. Petitioner appeared for

plaintiff, and attorneys Judith Cohen and Peter Jewett appeared

for defendant. See id.

B.   42 U.S.C. §406(b)

     Pursuant to 42 U.S.C. §406(b)(1), petitioner seeks an award

of $26,528.25, or 25% of plaintiff’s past-due benefits, as

attorney’s fees. See Doc. #39 at 1-2. Petitioner argues that she

is entitled to this award based on the 2020 Fee Agreement. See

id. at 4. Petitioner further argues that the amount requested is

reasonable. See id. at 6-7.

     “Whenever a court renders a judgment favorable to a

claimant under this subchapter who was represented before the

court by an attorney, the court may determine and allow as part

of its judgment a reasonable fee for such representation, not in

excess of 25 percent of the total of the past-due benefits to

which the claimant is entitled[.]” 42 U.S.C. §406(b)(1)(A).

Section “406(b) does not displace contingent-fee agreements as

the primary means by which fees are set for successfully

representing Social Security benefits claimants in court.

Rather, §406(b) calls for court review of such arrangements as

                                   9
     Case 3:18-cv-01314-SALM Document 43 Filed 12/01/20 Page 10 of 20



an independent check, to assure that they yield reasonable

results in particular cases.” Gisbrecht v. Barnhart, 535 U.S.

789, 807 (2002) (footnote omitted).

     When considering a fee application under section 406(b), “a

court’s primary focus should be on the reasonableness of the

contingency agreement in the context of the particular case; and

the best indicator of the ‘reasonableness’ of a contingency fee

in a social security case is the contingency percentage actually

negotiated between the attorney and client, not an hourly rate

determined under lodestar calculations.” Wells v. Sullivan, 907

F.2d 367, 371 (2d Cir. 1990). Ultimately, the attorney seeking

the award “must show that the fee sought is reasonable for the

services rendered.” Gisbrecht, 535 U.S. at 807.

C.   The Enforceability of the 2020 Fee Agreement

     As described above, plaintiff has entered into at least

five separate fee agreements since 2012. Two of those agreements

-- the 2012 and 2013 Fee Agreements -- were entered into by

plaintiff and members of Citizens Disability, LLC. See Tr. 182,

253. The other three -- the 2016, 2018, and 2020 Agreements --

were entered into by plaintiff and members of Osterhout Berger.5




5 The 2016 and 2018 Fee Agreements indicate that Osterhout Berger
worked “in concert with CITIZENS DISABILITY, LLC” in
representing plaintiff. 2014 Appeal, Doc. #31-2 at 1; 2018
Appeal, Doc. #29-2 at 1. The 2020 Fee Agreement makes no mention
of Citizens Disability, LLC. See Doc. #39-6.
                                   10
    Case 3:18-cv-01314-SALM Document 43 Filed 12/01/20 Page 11 of 20



See 2014 Appeal, Doc. #31-2; 2018 Appeal, Doc. #29-2; 2018

Appeal, Doc. #39-6.

     The 2018 Agreement specifically disclaims any right for

Osterhout Berger to seek a fee award from the payment of past-

due benefits: “OSTERHOUT BERGER DISABILITY LAW will not charge

or attempt to charge a fee for their services which will be

taken from my past due benefits, if I am ultimately awarded

benefits.” Doc. #29-2 at 1. The 2016 Agreement includes

identical language. See 2014 Appeal, Doc. #31-2 at 1 (“OSTERHOUT

DISABILITY LAW will not charge or attempt to charge a fee for

their services which will be taken from my past due benefits, if

I am ultimately awarded benefits.”).

     Petitioner has attached the 2020 Fee Agreement to her

motion for attorney’s fees; she asserts that it provides the

basis for a fee award of 25% of plaintiff’s past-due benefits.

See Doc. #39-6. Petitioner contends: “The contingent-fee

contract between Plaintiff and her attorney provided that the

fee for representation would be 25% of past-due benefits paid to

Plaintiff’s counsel for Federal Court representation, and

specifically provides that any rights she has to this award are

assigned to counsel.” Doc. #39 at 4. The 2020 Fee Agreement does

indeed provide that plaintiff will “pay a fee of 25% of my past

due benefits,” to counsel. Doc. #39-6.



                                  11
    Case 3:18-cv-01314-SALM Document 43 Filed 12/01/20 Page 12 of 20



     However, the 2020 Fee Agreement is dated “9-5-20[,]” id.,

and at oral argument petitioner confirmed that all parties

signed the 2020 Fee Agreement on September 5, 2020. The SSA

informed plaintiff that she had been awarded past-due benefits

on August 30, 2020. See Doc. #39-2 at 1. The 2020 Fee Agreement

was thus signed by all parties after the past-due benefits had

been awarded. Indeed, petitioner explained at oral argument that

when plaintiff received notice of her award on August 30, 2020,

the attorneys realized that plaintiff had never signed a

contingency fee agreement that would entitle the firm to an

award of 25% of her past-due benefits. Petitioner therefore

asked plaintiff to sign the 2020 Fee Agreement after the award

was received, and plaintiff agreed.

     “[T]he parties to a written contract retain the power to

alter or vary or discharge any of its provisions by a subsequent

agreement.” New England Petroleum Corp. v. Groppo, 572 A.2d 970,

973 (Conn. 1990) (citations and quotation marks omitted). For a

modification of a contract to be enforceable, however, there

must be new consideration. See Harris Calorific Sales Co. v.

Manifold Systems, Inc., 559 A.2d 241, 244 (Conn. App. Ct. 1989);

see also Coniglio v. White, 804 A.2d 990, 995 n.5 (Conn. App.

Ct. 2002) (same). Where there is no “valid consideration”

supporting any “purported superseding agreement or

modification[,]” the new agreement is unenforceable. Ahrens v.

                                  12
    Case 3:18-cv-01314-SALM Document 43 Filed 12/01/20 Page 13 of 20



Dunkin’ Brands, Inc., No. 3:09CV00186(VLB), 2011 WL 60517, at *5

(D. Conn. Jan. 4, 2011).

     Here, there is no new consideration for the 2020 Fee

Agreement. By September 5, 2020, when the 2020 Fee Agreement was

signed, plaintiff had already received notice of her award for

past-due benefits, marking a successful end to her disability

applications and related litigation. See Doc. #39-2 (notice of

award dated August 30, 2020). Petitioner made no new promises to

plaintiff, and incurred no new obligations to plaintiff, in

exchange for the new promise from plaintiff to pay an increased

fee award. Cf. Thoma v. Oxford Performance Materials, Inc., 100

A.3d 917, 923 (Conn. App. Ct. 2014) (“A modification of an

agreement must be supported by valid consideration and requires

a party to do, or promise to do, something further than, or

different from, that which he is already bound to do.” (citation

and quotation marks omitted)). The legal services petitioner

previously provided to plaintiff cannot serve as consideration

for the 2020 Fee Agreement because “[t]he general rule is that

past services will not constitute a sufficient consideration for

an executory promise of compensation for those services.”

Osborne v. Locke Steel Chain Co., 218 A.2d 526, 530 (Conn.

1966). Accordingly, there is no new consideration for the 2020

Fee Agreement, and it is unenforceable.



                                  13
    Case 3:18-cv-01314-SALM Document 43 Filed 12/01/20 Page 14 of 20



     The Connecticut Rules of Professional Conduct govern

contingency fee agreements. See Connecticut Rules of

Professional Conduct 1.5(c).6 The commentary to Rule 1.5 provides

that “[a]bsent extraordinary circumstances,” a written fee

agreement should be provided to a client “before any substantial

services are rendered, but in any event, no later than 10 days

after commencing the representation.” Connecticut Rules of

Professional Conduct 1.5, commentary.      The 2020 Fee Agreement

runs afoul of this rule. Far from being provided to plaintiff

“before any substantial services [were] rendered,” Connecticut

Rules of Professional Conduct 1.5, commentary, the 2020 Fee

Agreement was not signed until after petitioner’s work on behalf

of plaintiff had ended. See Doc. #39-6.

     In sum, the fee agreement petitioner submits as a basis for

an award of 25% of plaintiff’s past-due benefits is

unenforceable for lack of consideration, and it violates the

Connecticut Rules of Professional Conduct. Accordingly,

petitioner is not entitled to an award of $26,528.25 based on

that agreement, and her Motion for Attorney Fees Pursuant to

Section 206(b)(1) if the Social Security Act [Doc. #39] is

DENIED, as to that request.




6 The District of Connecticut has adopted most of the Connecticut
Rules of Professional Conduct, including the relevant provision
of Rule 1.5. See D. Conn. L. Civ. R. 83.2(a).
                                  14
     Case 3:18-cv-01314-SALM Document 43 Filed 12/01/20 Page 15 of 20



D.   Quantum Meruit

     The Court next turns to whether petitioner is nonetheless

entitled to some additional fee award, beyond what has already

been paid through EAJA, based on the doctrine of quantum meruit.

Here, there was no contract in effect between the parties when

the award of past-due benefits was made. The 2018 Fee Agreement,

by its express terms, terminated with the entry of judgment in

the 2018 Appeal. See Doc. #29-2 at 1 (Osterhout Berger was

contracted only “to pursue [plaintiff’s] appeals rights before

the federal court.”). “Quantum meruit is a theory of contract

recovery that does not depend upon the existence of a contract,

either express or implied in fact.” Gagne v. Vaccaro, 766 A.2d

416, 423 (Conn. 2001) (citations omitted). “Quantum meruit

literally means as much as he has deserved[.] Centered on the

prevention of injustice, quantum meruit strikes the appropriate

balance by evaluating the equities and guaranteeing that the

party who has rendered services receives a reasonable sum for

those services.” Id. at 423-24 (citation and quotation marks

omitted).

     “Quantum meruit ... is the form of action which has been

utilized when the benefit received was the work, labor, or

services of the party seeking restitution.” Burns v. Koellmer,

527 A.2d 1210, 1216 (Conn. App. Ct. 1987). “An attorney may

bring a quantum meruit claim to recover unpaid attorney’s fees.”

                                   15
    Case 3:18-cv-01314-SALM Document 43 Filed 12/01/20 Page 16 of 20



McCarter & English LLP v. Jarrow Formulas, Inc., No.

3:19CV01124(MPS)(SALM), 2020 WL 2528508, at *7 (D. Conn. Mar. 3,

2020).

     Osterhout Berger has already been awarded $15,100.00 in

EAJA fees for its representation of plaintiff since 2014. See

Doc. #39 at 7. This total received -- $6,500.00 in EAJA fees for

the 2014 Appeal and $8,600 in EAJA fees for the 2018 Appeal –-

represents a reduction from the total amount of billable time

expended on those matters. As noted above, the parties

stipulated to reduced fee awards in each of the appeals, such

that between the two EAJA fee awards, Osterhout Berger received

a total of $15,100.00 for 77.21 hours of work, even though its

attorneys actually performed 88.8 hours of work.

     Petitioner now seeks $26,528.25 for the 88.8 hours of work

performed on both the 2014 and 2018 Appeals, an increase of

$11,428.25 over the fees received to date. See Doc. #39 at 4-5.

The question before the Court is whether Osterhout Berger is

entitled to any additional award under the doctrine of quantum

meruit, or whether the firm has already “receive[d] a reasonable

sum for [its] services.” Gagne, 766 A.2d at 423–24.

     The Court finds that Osterhout Berger is entitled to an

additional fee award. Osterhout Berger has thus far been

compensated for 77.21 hours of work, but the firm actually

performed 88.8 hours of work on the two appeals to this Court.

                                  16
    Case 3:18-cv-01314-SALM Document 43 Filed 12/01/20 Page 17 of 20



Petitioner argues, and the Court agrees, that Osterhout Berger

is entitled to compensation for all 88.8 hours of work

performed. Upon reviewing the itemizations from the 2016 and

2019 fee applications, the Court finds that the total amount of

time billed on the two appeals is reasonable. More

significantly, Osterhout Berger achieved an excellent result for

plaintiff in her efforts to obtain disability benefits. The firm

represented plaintiff over a six-year period, eventually

succeeding in obtaining the best possible result. When this

Court reversed the ALJ’s decision and remanded for a calculation

of benefits in September 2019, plaintiff’s claim had been

pending for more than eight years. See Doc. #27. In that time,

plaintiff’s claims for benefits were denied nine separate times.

See supra, Background, at pp. 1-8. Plaintiff has now been

awarded past-due benefits beginning in March 2012, thanks, in

large part, to the efforts of Osterhout Berger and, in

particular, petitioner.

     In determining the value of the services rendered for

purposes of a quantum meruit analysis, the Court is conscious of

the fact that EAJA hourly rates are capped well below the

prevailing rates for legal fees generally. See 28 U.S.C.

§2412(d)(2)(A); see also Urbancik v. Saul, No. 1:19CV11735(JLC),

2020 WL 6605256, at *2 (S.D.N.Y. Nov. 12, 2020) (“For EAJA

purposes, fees are calculated by using a set rate, increased by

                                  17
    Case 3:18-cv-01314-SALM Document 43 Filed 12/01/20 Page 18 of 20



a cost-of-living adjustment based upon the most recent consumer

price index [CPI] on the date that the plaintiff becomes a

prevailing party.” (citation and quotation marks omitted)). The

current EAJA rate is approximately $205.00 per hour. See Peter

P. v. Saul, No. 5:19CV00691(NAM), 2020 WL 4924574, at *1

(N.D.N.Y. Aug. 21, 2020) (approving an hourly rate of $206.06);

Skibitcky v. Saul, No. 3:19CV00801 (WIG), 2020 WL 3867275, at *3

(D. Conn. July 9, 2020) (approving an hourly rate of $205.00).

Taking into account that petitioner’s hourly rate was limited by

the EAJA, the Court finds it reasonable that petitioner recover

the permissible hourly rate for all of the hours actually worked

on this matter.

     Plaintiff’s “interests were defended loyally, earnestly and

successfully by” petitioner, and she “is entitled to reasonable

compensation[.]” Gagne, 766 A.2d at 429. The Court finds it

reasonable to compensate Osterhout Berger for the full amounts

sought in the two EAJA fee petitions. In the 2014 Appeal, the

total amount sought was $7,733.00, see 2014 Appeal, Doc. #33-1

at 1, $1,233 more than was eventually awarded. See 2014 Appeal,

Doc. #32. In the 2018 Appeal, the total amount sought was

$9,620. see Doc. #30 at 2, $1,020 more than was eventually

awarded. See Doc. #32. The total shortfall is therefore

$2,253.00.



                                  18
    Case 3:18-cv-01314-SALM Document 43 Filed 12/01/20 Page 19 of 20



     In addition, the Court finds that petitioner performed

further valuable work for plaintiff in the eleven months that

passed between the Court’s entry of judgment in favor of

plaintiff and the actual award of past-due benefits. At oral

argument, petitioner represented that she continued to act on

plaintiff’s behalf during that time, in an effort to ensure that

the award was actually made. While petitioner has,

appropriately, not included this time in her itemization, the

work is of value and benefitted plaintiff, such that it may be

considered in the quantum meruit analysis. the Court awards

petitioner fees for an additional five hours of work, at a rate

of $205.00 per hour, for a total of $1,025.00. See Skibitcky,

2020 WL 3867275, at *3 (approving an hourly rate of $205.00

under the EAJA).

     In total, the Court finds that petitioner is entitled to a

total award of $18,378.00 in this matter, that is, $15,100.00

previously award under EAJA, and an additional $3,278.00 under

the theory of quantum meruit. The Court finds this to be the

reasonable value of the services rendered to plaintiff, in the

absence of an enforceable fee agreement. In total, the Court

awards petitioner $18,378.00 to be paid from the past-due

benefits. Petitioner shall refund to plaintiff the amount of

$15,100.00 previously received under the EAJA.



                                  19
     Case 3:18-cv-01314-SALM Document 43 Filed 12/01/20 Page 20 of 20



E.   Conclusion

     For the reasons set forth herein, plaintiff’s Motion for

Attorney’s Fees Pursuant to 42 U.S.C. §406(b)(1) [Doc. #39] is

GRANTED, in part. Petitioner is entitled to attorney’s fees in

the amount of $18,378.00. Upon receipt of this award, petitioner

is ordered to refund to plaintiff the amount of $15,100.00, and

to thereafter file a certification on the docket that she has

done so.

     It is so ordered at New Haven, Connecticut this 1st day of

December, 2020.

                                       /s/
                                  HON. SARAH A. L. MERRIAM
                                  UNITED STATES MAGISTRATE JUDGE




                                   20
